OFFICE OF THE ATTORNEY    GENERAL   OFTEXAS
                        AUSTIN




    Dr. T. J. Crowe, Seoretary
    T8xas State Board ot Mediaal
    ~xekrotne~~ld'"(l
          *
    'mar Dr.-Crqet




             “A rep&ble’mtwlio81 sQhOQt iBhS$%
             maintab a course coiniastruatfhi
             or net less than four terar'oi.eigbt :
             months eaoh; shall give ooarser of
             lnetma$ion ia the fuadamental sub-
             jeots named in asidols 4509 Of the:



i
         Dr. T. J,.Orowe, May 10, 1939, Page 2



                       Revised Civil Stetutes of 1925, ais
                       amended by thie hot; and shall have
                       the neoessaryteaof.lng toroe, and
                       possess and utilize laboystorles,
                       squLpmentand faollltlestar the
                       proper instructions In all of said
                       subjeots....."

                       When the applioatlonis presented It will
         be.‘frout
                duty to determineif the diplomaIs Srom a
         nputablo msbioalrdwol within the daflnitlonof
         tbr art1010qu0toCabove. As tb tbo *oqu$rementof
         60 80mst0r ~OUXS or 00ii0tp oriaft, W* ~0 not w0r-
          #tati the statute to requlm that t& oredft be a~-
       :. q0iX.d at the Unirorrity OS TOX~S, but thof nut. be
         '4uOh~OXOdltnas would bo 4oo4pt4bl4to 'theUnltersity-
          oi~'hms fbr uredlt on a Baokolorof Art6 or 4 Baohe-z
        .'ZOtiof Solenor.Degme,~
                                                 .1
                       ~mi0l0   4601,   mi4bd   aid   8t4&4,   ihi
         &ulps't$iet        6O,,hours
                                    orsdltnest 'beor bavs been       *
        "4ooeplmbl4at:th6:tiiPb  of.Oo8pl4tl4g44~~4to tlm
        .unirerajlty 0s Texas r0r omdit on oae of the .namad
                   We ~40not bellevetha statute requires  that
        '~%%%     orlldlt'beioqulreaprior to tb aoqulslh&on
        '-6$'tbadiplomatm a reputablemedloel,qoll~~e.~.The   j
         m&Nil oolle80may, if It de*lns,~enla~gstlm re-
         puIrem6Ms~neoossary  ~or.mtrlopl~tlon.“~th~ psoplo
' 1~     of this date are protootedby the requirementthat
         mob person take t& mdioal    wamlnatlon, and he.a&
         peas an axami~atloaoi ths Board beiore he 1s entltlad .
        'to a lli34li44
                      to praotloe medio~m~ln this state,
                   You also &kctd for &or oplnlon of the lam-
         guag4 oftart1014 4500, Revised Glrll Statutes,48
         aawnded, with referenoeto moipx~oal granting Of
         1104nsrs to phy4lolansOS other states. Th4 lImIta-
         tlon or this artlole Is that the Board of Madloa>
         Exu&ners in this state shall.Ljotgrant a 1104404 t0
         praotloe msdlolne in this atate to ,4n applloant who
         doea not hold a lloenae issued ‘by another.state, t4r-
         ritory or dlstrlot of the United States, giving to
him the snne right to preotloe medlolne in the &ate,
territory or dlstrlot issuing said license, which a
license to practicemedlolne in this state glvee to
a physloian of this state in Texas. In our oplnlon,
if a person has a llmlted lloenee in another state,
he would not be entitled to a general lloenae to prao-
tloe medicine as la leaued by the Board OS thla State.
Thg applicant for 4 lloense in this state must have
a lioense in the state fromwhlch he came that would
permit him to engage in the same type of praotlqeas
in permittedby a Tuae lioonee.




         ‘In4nflw~l:
                to’~youx
                     question
                           48       to whether
oreedor 4n orgnnicedgroup-maymaintain-
                                              4
                                     an-offl~o~
for the.auringof dineacres,
                          .WOarq, of OOWSOi.'bOwld
brthe expression of the Idgl~la~um.~ Art10104SC4
al'our RerlkmdCivil Stqtutesand arti     74C OS OtlT
Penal Code both speoitloallystat4 that nothing +l
this Aot shallbe oonstrued m a,"to .dlrrorlminate.-:, 1
                .
Dr. T. J. Crowe, P&y 10, 1939, Page 4


against any partloulorschool or system of medloal
praotioe, nor to effeot or llmlt in any w&y the ap-
plioatlon or use of the prlnolpal,tenets or teaohlnge
of aliyohuroh in the mlnlstratloneto the slok or
eufferingby prayer, wlthout the PBQ of any drug or
material remedy.
          The above artlole does provlde, however
that all of those 80 mlnleterlngor offering to Anis-
tar to the olok or miiorlng by prayorshallxarraln
ir o mfa
     r      t4 fa Of.81
                    ~OOS l~60p tr 0rtb p p r g o,0r..
                                                   +
u o ~~lsfng  th 0
                p h a o fp or
                           4 bb o lfo ofs
                                        r the o h u mi
                                                     gb
of wilfohthey 4re boa4 tide rrrlbiru.This artiOl0~~:
r&or8 to thaw pomoae, orgaafwtfons    Or or806bthat
-4ttemptto mfafster to the* mnb.Ts by pr4yu. wo _.
the nothing.in $ho Aot th4t woula.oxtone the lfBft4-~-
tlonto .dllow
            those permom to 4doptccll *.of'
thofr orwd p~slbal mafpulatfonsaa that wou&l.         t
parrif thmto malatalna~.0m00     tar the porpon.or:-               <.
praotlooing                     Wo do not -th+nl.-th.
           than mnafpulatfons,-.-                       ~1;....   . .
atituta wo u ld
              prowbit th elttwpt ~bt any omedT:or -- .> _.
rell@w    igroupfrom attempt- to h+.by     pxayar oo
long an they did not attempt to mn     any e     or:~Ft4y         I
rm:fy+*                                             ,.~
                                  *
          wwtnart that this ii!iswL            .&q&,::4s              :.
04 00astTilot10n
              of     AoLot8   4soo,~~4so1,
                                        4@og raQ ~48wort              i
cur Revbed Olvfl Statutm.
 :-
                                    Yo?& nry   tTuly

                                ABOmOPTHIs,                       ;